         Case 1:20-cv-03650-KPF Document 111 Filed 05/24/21 Page 1 of 1


                     KEENAN & BHATIA, LLC
      90 Broad Street, Suite 200                            4600 Madison Avenue, Suite 810
        New York, NY 10004                                     Kansas City, MO 64112
         Tel: (917) 975-5278                                      Tel: (816) 809-2100

                                    www.keenanbhatia.com

BY CM/ECF

May 24, 2021

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York

       RE:     Azor-El, et al. v. City of New York, et al., 1:20-cv-03650-KPF (and related cases)
               Written Motion of Sonal Bhatia to Appear Pro Hac Vice

Dear Judge Failla:

This firm represents various Plaintiffs in this pending set of related and consolidated cases
regarding conditions at Rikers Island. At the hearing held on Plaintiffs’ motion for a preliminary
injunction, the Court has granted the oral motion of my partner Sonal Bhatia to appear pro hac
vice in this matter. We are following up with a written motion for purposes of the record; just filed
are Ms. Bhatia’s motion, as well as declaration in support and certificates of good standing. The
appropriate fee has been paid. The City had previously indicated they do not oppose admission of
Ms. Bhatia.

We thank the Court for its consideration of this matter.

Respectfully submitted,

KEENAN & BHATIA, LLC

By: /s/ E.E. Keenan
Attorneys for Plaintiffs                              Cc: Counsel of Record (by ECF)
